Brown, J.
Action to recover for personal injuries suffered by plaintiff from a defective sidewalk in front of the place of business of defendant Whitcomb, in which plaintiff had a verdict, and defendant Whit-comb appealed from an order denying a new trial.
The evidence justified the jury in finding that the sidewalk, alleged to have been in a defective condition and the cause of plaintiff’s injuries, was laid by defendant Whitcomb in front of his prem*496ises with the consent of the city, and that he was under obligation to keep and maintain the same in safe condition for use. On this theory the action was dismissed as to defendant city, of which order no complaint is made. The evidence further tends to show that the walk was defective and out of repair, in consequence of which plaintiff was caused to fall, resulting in a broken arm, and, it is claimed, .a dislocated shoulder. The jury awarded a verdict of $1,000. The ■only questions presented on this appeal are: (1) Whether the sidewalk was defective and out of repair, and the cause of plaintiff’s injury; and (2) whether the damages awarded by the jury are excessive. We have examined the record with care, and find therein ■evidence sufficient to justify the verdict upon all elements essential to plaintiff’s right of action. We also conclude that the verdict is not excessive. A discussion of the evidence would serve no useful purpose.
Order affirmed.